Fourth Court of Appeals
                                     San Antonio, Texas
                                         February 12, 2021

                                        No. 04-21-00047-CV

           IN RE STEVENS TANKER DIVISION, LLC, AND RICHARD R. SMITH,

                     From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CI15600
                                   Nicole Garza, Judge Presiding


                                           ORDER

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice


       Relators’ petition and emergency motion for a stay are DENIED. An opinion will be
forthcoming.



           It is so ORDERED on this 12th day of February, 2021.



                                                                        PER CURIAM



           ATTESTED TO: _______________________________
                        MICHAEL A. CRUZ, Clerk of Court